Citation Nr: 0633529	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Sweet's Syndrome 
secondary to traumatic arthritis of the left knee.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.

A RO hearing was conducted October 2005 before a Decision 
Review Officer, during which the veteran testified regarding 
his symptomatology.  A transcript of the hearing is of 
record.

The veteran has raised the issues of entitlement to earlier 
effective dates for compensation for his service connected 
knee disabilities.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.


FINDING OF FACT

Sweet's Syndrome was not manifested during service, and there 
is no competent medical evidence that the disorder is related 
to active duty service or to a service connected disability.


CONCLUSION OF LAW

Sweet's Syndrome was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disorder.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In the March 2006 supplemental statement of 
the case, the veteran was provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.



Background

Service medical records are negative for any complaints, 
treatment or diagnosis of Sweet's Syndrome.

In December 2002, the veteran underwent a VA examination.  
The veteran reported multiple lesions which had developed 
during the prior week involving the face, elbow, hand, legs, 
back, and abdomen.  The veteran denied any trauma, exposure, 
or previous episodes.  The veteran stated the lesions first 
appeared on the left hand as a very small area and enlarged 
during the week along with the development of other lesions.  
The examiner reported multiple small punctate pustules over 
the lower extremities, hand and elbow.  The examiner 
recommended intravenous antibiotics and hospitalization.

In January 2003, the VA examiner reported the veteran's 
wounds were healing and he had been discharged from the 
hospital.  

In April 2003, the veteran underwent a VA dermatology 
consultation due to an onset of bright red smooth tender 
papules on his hands and face.  The veteran stated he thought 
there was some trauma/bites at the sites before onset.  The 
veteran reported being admitted to the hospital and placed on 
intravenous antibiotics.  The examiner diagnosed the veteran 
with Sweet's Syndrome.

In April 2003, VA medical discharge instructions indicated a 
diagnosis of Sweet's Syndrome with ulcerative lesions.  The 
discharge instructions noted the veteran was discharged with 
oral medications and dressings.

In June 2003, the veteran underwent an outpatient VA 
examination.  The veteran complained of a painful flare-up of 
Sweet's Syndrome lesions over the past few weeks.  The 
examiner observed multiple lesions on the upper extremities 
consistent with Sweet's Syndrome.  

In October 2005, the Columbia, South Carolina RO held a 
Decision Review Officer hearing.  The veteran testified the 
Sweet's Syndrome was caused by acute arthritis which he 
claimed he was diagnosed with by VA in 1980s.  He further 
testified he had been diagnosed with osteo, rheumatoid and 
gouty arthritis.  The veteran stated VA doctors told him that 
Sweet's Syndrome was caused by acute arthritis.  

In November 2005, the veteran had a VA joints examination.    
The veteran complained of constant left knee pain.  The 
examiner was asked whether the veteran's Sweet's Syndrome was 
at least as likely as not the result of the arthritis in the 
left knee.  The examiner opined that this was not the case.  
The examiner stated that Sweet's Syndrome had in some cases 
an association with rheumatoid arthritis.  The veteran self 
reported he had rheumatoid arthritis in other joints.  The 
examiner concluded that arthritis of the left knee was purely 
traumatic.  No information gained from the veteran pointed to 
any left knee rheumatoid component.

In November 2005, the veteran underwent a VA skin diseases 
examination.  The examiner notated the veteran reported a 
diagnosis of Sweet's Syndrome in 2002.  The initial diagnosis 
of Sweet's Syndrome required hospitalization where the 
veteran underwent a course of intravenous and oral 
antibiotics.  The veteran also reported being treated with 
steroids and Vasocine patches, it eventually cleared up, and 
he had only one recurrence since.  He denied currently taking 
any medication, being seen by a dermatologist, or receiving 
any other treatment.  The veteran denied any effects Sweet's 
Syndrome on his activities of daily living or his 
recreational activities.  The veteran stated he was diagnosed 
in the early 1980s with rheumatoid and osteoarthritis.  
Physical examination led to a diagnosis of Sweet's syndrome.  
The examiner reported that the appellant had degenerative 
joint disease in his knees, wrists and fingers, and a known 
history of rheumatoid and osteoarthritis.  The examiner 
concluded that in his medical opinion, his arthritis was 
related to that and not to Sweet's Syndrome.  The examiner 
did not offer an opinion concluding that the veteran's 
service connected left knee disorder caused or aggravated 
Sweet's syndrome.  



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

In November 2005, the veteran underwent two separate VA 
examinations.  The November 2005 VA joints examiner indicated 
that Sweet's Syndrome in some cases has an association with 
rheumatoid arthritis.  In this instance, however, the 
examiner concluded the veteran had traumatic arthritis of the 
knee, not rheumatoid arthritis, and the examiner found that 
Sweet's Syndrome was not at least as likely as not the result 
of left knee arthritis.  

The VA skin diseases examiner diagnosed the veteran in 
November 2005 as being in remission from Sweet's Syndrome.  
The examiner opined the veteran had degenerative joint 
disease with a known history of rheumatoid and osteo 
arthritis.  The examiner concluded that in his medical 
opinion, arthritis was related to the degenerative joint 
disease and not to Sweet's Syndrome.

The available medical records are silent for any connection 
between the veteran's arthritis and Sweet's Sydrome.

In reaching this decision the Board acknowledges the veteran 
has Sweet's Syndrome, and that this disorder has been present 
since approximately 2003.  There is, however, no competent 
evidence to bridge the continuity of treatment gap between 
his 1981 service discharge and 2003.  Indeed, the evidence 
shows a considerable length of time between the veteran's 
separation from service and the initial diagnosis of  Sweet's 
Syndrome.  Given the length of time between the veteran's 
active duty and the post-service diagnosis of  Sweet's 
Syndrome, approximately twenty-five years after service, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

The Board also considered whether service connection was 
warranted for Sweet's Syndrome on a direct basis, but the 
evidence shows that the disorder was not diagnosed until 
approximately twenty-five years after separation from active 
duty, and no physician has linked the disorder to service.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current Sweet's Syndrome is the 
result from an in-service disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304. Therefore, his claim of 
entitlement to service connection for Sweet's Syndrome 
secondary to traumatic arthritis of the left knee is denied. 

In reaching this decision the Board considered the 
appellant's own assertion that he has Sweet's Syndrome due to 
his service connected arthritis.  The appellant, however, as 
a lay person is not competent to offer an opinion which 
requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, his opinion does 
not provide a basis upon which to grant service connection.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for Sweet's Syndrome 
secondary to traumatic arthritis of the left knee is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


